Citation Nr: 0920454	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06 03-692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $714.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from May 1941 to June 1946.  
The appellant is the Veteran's widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Committee on Waivers and Compromises (the Committee) of 
Manila, the Republic of the Philippines Regional Office (RO) 
of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  An overpayment of pension benefits in the amount of 
$714.00 occurred because the appellant failed to report an 
increase in her income.

2.  VA is not at fault for the creation of the overpayment of 
pension benefits.

3.  Financial hardship is not demonstrated.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the appellant and recovery of the overpayment of 
VA improved pension benefits in the amount of $714.00 would 
not be against equity and good conscience.  38 U.S.C.A. §§ 
5107, 5302(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) does not apply to this appeal.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
See Barger v. Principi, 16 Vet. App. 132 (2002) (the VCAA 
does not apply to cases involving the waiver of recovery of 
overpayment claims because the statute at issue in such cases 
is not found in Title 38, United States Code, Chapter 51, 
i.e., the laws affected by VCAA).

The statute governing waiver claims, however, has its own 
notice provisions.  38 U.S.C.A. § 5302.  In a waiver claim, 
the payee must be notified of her right to apply for a waiver 
and be provided with a description of the procedures for 
submitting the application.

In March 2005, the RO sent the appellant a letter advising 
her of her debt, that payments of her current benefits will 
be withheld until the debt is recovered or otherwise 
adjusted, and that she could dispute the debt or ask for a 
waiver.  Enclosed with that letter was a document that 
outlined the appellant's right to apply for a waiver and the 
application procedures for requesting a waiver.  The 
statutory notice requirements were thus met.

Legal Criteria and Analysis

The Veteran died in April 1986 and the appellant filed a 
claim for death pension benefits in January 1987.  Pension 
benefits were granted effective April 1986.

In March 1991, VA sent a notice letter to the appellant 
informing her of an indebtedness due to overpayment incurred 
due to interest made on savings.  In February 1994, VA sent a 
notice letter to the appellant wherein it was explained that 
her benefit from VA is determined by a number of factors, it 
further notified her that if she started receiving income 
which she had not previously reported, to immediately report 
the details of the payment including the date it started, 
monthly rate and source.  

In letters of May 1996, June 1996, March 1997, February 1998, 
March 1998, August 1998, February 1999, March 1999, February 
2000, April 2000, February 2001, March 2001, August 2001, 
March 2002, May 2002, and March 2003 the VA reminded the 
appellant to notify them immediately if there was any change 
in her income or net worth.  The appellant filed yearly 
Improved Pension Eligibility Verification Reports (EVRs).

In an EVR of February 2005, the appellant reported receiving 
Philippine Veterans Affairs Office (PVAO) old age pension in 
the amount of P5,000.00.  The RO determined that PVAO 
payments were effective July 2004. 

In March 2005, VA notified the appellant of the indebtedness 
of $714.00 from July 2004 to February 2005.  She was informed 
that the cause of the indebtedness was the PVAO benefit paid.  
She was also informed she could file for a waiver.  

In April 2005 the appellant submitted a request for a waiver 
of the debt.  She also submitted a Financial Status Report 
dated in March 2005.

In May 2005, the Committee on Waivers and Compromises denied 
the appellant's request for a waiver.

Pension is payable, in the case of the non-service-connected 
death of a wartime veteran, to the surviving spouse of such 
veteran at rates prescribed by law, reduced by the amount of 
the spouse's annual income.  38 U.S.C.A. § 1541.  For pension 
purposes, payments of any kind from any source will be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded under the 
provisions of 38 C.F.R. § 3.272.

A person who is receiving pension benefits is required to 
report to VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506(3); 
38 C.F.R. §§ 3.277(b), 3.660.  Overpayments created by the 
retroactive discontinuance of pension benefits will be 
subject to recovery unless waived.  38 C.F.R. § 3.660(a)(3).

Recovery of the overpayment of any VA benefits may be waived 
if: (1) the application for relief is filed in a timely 
manner; (2) there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person 
having an interest in the waiver; and (3) recovery of the 
indebtedness from the payee who received such benefits would 
be against equity and good conscience.  38 U.S.C.A. § 
5302(a), (c).  An application for waiver generally is timely 
if it is made within 180 days from the date of VA's 
notification to the payee of the indebtedness.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(b)(2).  Here, the appellant filed 
her application for waiver in a timely manner.

As for the second requirement, the statute prohibits a waiver 
if there is an indication of fraud, misrepresentation, or bad 
faith on the part of the appellant.  38 U.S.C.A. § 5302(c).  
The regulations provide that it is not necessary that the 
debtor undertakes conduct with actual fraudulent intent if 
such conduct is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and the 
result of that conduct is a loss to the government.  38 
C.F.R. § 1.965(b)(1).  Moreover, a waiver is not warranted if 
a material fact is misrepresented, or there is unfair dealing 
or deceptive dealing.  38 C.F.R. § 1.965(b)(1).  Here, the 
record contains no indication of fraud, misrepresentation, or 
bad faith on the part of the appellant.  38 U.S.C.A. § 
5302(c).

In cases where there is no fraud, misrepresentation, or bad 
faith on the appellant's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver of recovery 
is not precluded pursuant to 38 U.S.C.A. § 5302, in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience.  The pertinent regulation in this case 
provides that the standard of "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a).

The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the appellant was at fault 
for not notifying the VA that she had started to receive PVAO 
benefits.  The appellant was aware of the need to report any 
changes in her income.  In fact, overpayment and the recovery 
thereof is not new to the appellant.  In March 1991 it was 
determined that the appellant was overpaid due to the receipt 
of interest payments on her savings.  In March 1998 she was 
again informed of an overpayment and indebtedness.  In May 
1998 her waiver of indebtedness was denied.  Furthermore, in 
numerous letters dated between May 1996 and March 2003 she 
was informed of the importance of reporting any change in 
income and that her benefit payments were based partly on her 
income.  

As for the balancing of fault in the creation of the 
overpayment, VA bears no fault in the creation of the debt.  
38 C.F.R. § 1.965(a)(2).  VA reminded the appellant of her 
need to notify VA if her income changed.  Once VA learned of 
her PVAO benefit payment, it notified the appellant within a 
month, of the proposed reduction of benefits.  Thus, as 
between the two parties, the appellant bears all the fault 
for the creation of the indebtedness.

In regard to whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the appellant 
received benefits to which she was not entitled, and as such, 
would cause enrichment to the debtor.  There is no indication 
that the appellant 's reliance on VA benefits resulted in 
relinquishment of another valuable right.

However, the Board has also considered whether the appellant 
would suffer undue financial hardship if forced to repay the 
debt.  The Board finds that there would not be financial 
hardship in this case.

The most recent financial status report of record dated in 
March 2005 shows that the appellant's monthly income is zero 
and she has not reported any savings.  The appellant has also 
reported no expenses.  However, the Board is aware that the 
appellant is receiving monthly pension benefits from the VA 
of $477.00.  As the appellant has not reported any monthly 
expenses and the Board is aware that she in fact has a 
monthly income from pension benefits, the Board finds that 
there would be no financial burden for the appellant to repay 
the indebtedness of $714.  

As noted above, the Board is aware that the financial 
statement of March 2005 did not report any income or 
expenses.  While the Board finds it difficult to believe that 
the appellant has no monthly expenses, not even for the bare 
necessities such as food and housing, the Board must accept 
the appellant's submission.  Moreover, the Board notes that 
the appellant had the opportunity to submit an accurate 
financial statement, and she submitted the statement of March 
2005.  Furthermore, she had the opportunity to submit 
additional evidence to show how repayment of the indebtedness 
would result in financial hardship.  In that regard the 
appellant submitted a letter of June 2005 stating that she 
was the only bread winner in the family, and therefore 
repayment would surely mean financial hardship.  However, she 
did not provide any evidence of or claim that she had any 
monthly expenses.  Again, the appellant was aware that she 
could have submitted evidence of monthly expenses.  

In sum, the evidence shows that the appellant is receiving 
monthly pension benefits from the VA and that she currently 
has no monthly expenses.  Therefore, the Board finds that the 
appellant would not experience undue financial hardship in 
repaying the debt at issue.

In viewing the elements of equity and good conscience, the 
Board concludes that the negative evidence outweighs the 
positive evidence and that the facts in this case demonstrate 
that the recovery of the overpayment is not against equity 
and good conscience.


ORDER

Waiver of recovery of the overpayment of death pension 
benefits in the amount of $714.00, is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


